


109 HR 5686 IH: To amend title XIX of the Social Security Act to provide

U.S. House of Representatives
2006-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5686
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2006
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to provide
		  medical assistance for certain men screened and found to have prostate cancer
		  under a federally funded screening program.
	
	
		1.Short titleThis Act may be cited as the Medicaid
			 Prostate Cancer Coverage Act of 2006.
		2.Optional medicaid
			 coverage of certain prostate cancer patients
			(a)Coverage as
			 optional categorically needy group
				(1)In
			 generalSection 1902(a)(10)(A)(ii) of the
			 Social Security Act (42 U.S.C.
			 1396a(a)(10)(A)(ii)) is amended—
					(A)in subclause
			 (XVIII), by striking or at the end;
					(B)in subclause (XIX),
			 by adding or at the end; and
					(C)by adding at the
			 end the following:
						
							(XX)who are described
				in subsection (dd) (relating to certain prostate cancer
				patients);
							.
					(2)Group
			 describedSection 1902 of such Act (42 U.S.C. 1396a) is amended
			 by adding at the end the following:
					
						(dd)Individuals described in this
				paragraph are individuals who—
						(1)are not described
				in subsection (a)(10)(A)(i);
						(2)have not attained
				age 65;
						(3)have been screened
				for prostate cancer under section 317D of the Public Health Service Act (42 U.S.C. 247b–5),
				or any other prostate cancer screening program supported with Federal funds,
				and need treatment for prostate cancer;
						(4)are in families whose income does not
				exceed 250 percent of the income official poverty line (as defined by the
				Office of Management and Budget, and revised annually in accordance with
				section 673(2) of the Omnibus Budget Reconciliation Act of 1981) applicable to
				a family of the size involved; and
						(5)are not otherwise
				covered under creditable coverage, as defined in section 2701(c) of the
				Public Health Service Act (45 U.S.C.
				300gg(c)).
						.
				(3)Limitation on
			 benefitsSection 1902(a)(10) of such Act (42 U.S.C. 1396a(a)(10))
			 is amended in the matter following subparagraph (G)—
					(A)by striking
			 and (XIV) and inserting (XIV); and
					(B)by inserting
			 , and (XV) the medical assistance made available to an individual
			 described in subsection (aa) who is eligible for medical assistance only
			 because of subparagraph (A)(10)(ii)(XX) shall be limited to medical assistance
			 provided during the period in which such an individual requires treatment for
			 prostate cancer before the semicolon.
					(4)Conforming
			 amendmentsSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is
			 amended in the matter preceding paragraph (1)—
					(A)in clause (xii),
			 by striking or at the end;
					(B)in clause (xiii),
			 by adding or at the end; and
					(C)by inserting after
			 clause (xiii) the following:
						
							(xiv)individuals described in section
				1902(dd),
							.
					(b)Presumptive
			 eligibility
				(1)In
			 generalTitle XIX of the Social
			 Security Act (42 U.S.C. 1396 et seq.) is amended by inserting after
			 section 1920B the following:
					
						1920C.Presumptive eligibility for certain prostate cancer
		  patients(a)State
				optionA State plan approved under section 1902 may provide for
				making medical assistance available to an individual described in section
				1902(dd) (relating to certain prostate cancer patients) during a presumptive
				eligibility period.
							(b)DefinitionsFor
				purposes of this section:
								(1)Presumptive
				eligibility periodThe term presumptive eligibility
				period means, with respect to an individual described in subsection (a),
				the period that—
									(A)begins with the
				date on which a qualified entity determines, on the basis of preliminary
				information, that the individual is described in section 1902(dd); and
									(B)ends with (and
				includes) the earlier of—
										(i)the
				day on which a determination is made with respect to the eligibility of such
				individual for services under the State plan; or
										(ii)in the case of
				such an individual who does not file an application by the last day of the
				month following the month during which the entity makes the determination
				referred to in subparagraph (A), such last day.
										(2)Qualified
				entity
									(A)In
				generalSubject to subparagraph (B), the term qualified
				entity means any entity that—
										(i)is
				eligible for payments under a State plan approved under this title; and
										(ii)is determined by
				the State agency to be capable of making determinations of the type described
				in paragraph (1)(A).
										(B)RegulationsThe
				Secretary may issue regulations further limiting those entities that may become
				qualified entities in order to prevent fraud and abuse and for other
				reasons.
									(C)Rule of
				constructionNothing in this paragraph shall be construed as
				preventing a State from limiting the classes of entities that may become
				qualified entities, consistent with any limitations imposed under subparagraph
				(B).
									(c)Administration
								(1)In
				generalThe State agency shall provide qualified entities
				with—
									(A)such forms as are
				necessary for an application to be made by an individual described in
				subsection (a) for medical assistance under the State plan; and
									(B)information on how
				to assist such individuals in completing and filing such forms.
									(2)Notification
				requirementsA qualified entity that determines under subsection
				(b)(1)(A) that an individual described in subsection (a) is presumptively
				eligible for medical assistance under a State plan shall—
									(A)notify the State
				agency of the determination within 5 working days after the date on which
				determination is made; and
									(B)inform such
				individual at the time the determination is made that an application for
				medical assistance under the State plan is required to be made by not later
				than the last day of the month following the month during which the
				determination is made.
									(3)Application for
				medical assistanceIn the case of an individual described in
				subsection (a) who is determined by a qualified entity to be presumptively
				eligible for medical assistance under a State plan, the individual shall apply
				for medical assistance under such plan by not later than the last day of the
				month following the month during which the determination is made.
								(d)PaymentNotwithstanding
				any other provision of this title, medical assistance that—
								(1)is furnished to an
				individual described in subsection (a)—
									(A)during a
				presumptive eligibility period;
									(B)by a entity that
				is eligible for payments under the State plan; and
									(2)is included in the
				care and services covered by the State plan;
								shall be
				treated as medical assistance provided by such plan for purposes of section
				1903(a)(5)(B)..
				(2)Conforming
			 amendments
					(A)Section
			 1902(a)(47) of the Social Security Act
			 (42 U.S.C. 1396a(a)(47)) is amended—
						(i)by
			 striking and provide and inserting , provide;
			 and
						(ii)by
			 inserting before the semicolon at the end the following: , and provide
			 for making medical assistance available to individuals described in subsection
			 (a) of section 1920C during a presumptive eligibility period in accordance with
			 such section.
						(B)Section
			 1903(u)(1)(D)(v) of such Act (42 U.S.C. 1396b(u)(1)(D)(v)) is amended—
						(i)by
			 striking or for and inserting , for; and
						(ii)by
			 inserting before the period the following: , or for medical assistance
			 provided to an individual described in subsection (a) of section 1920C during a
			 presumptive eligibility period under such section.
						(c)Enhanced
			 matchSection 1903(a)(5) of the Social Security Act (42 U.S.C. 1396b(a)(5)) is
			 amended—
				(1)by striking
			 an and inserting (A) an;
				(2)by adding
			 plus after the semicolon; and
				(3)by adding at the
			 end the following:
					
						(B)an amount equal to 75 percent of the
				sums expended during such quarter which are attributable to the offering,
				arranging, and furnishing (directly or on a contract basis) of prostate
				cancer-related treatment services;
				plus
						.
				(d)Effective
			 dateThe amendments made by this section apply to medical
			 assistance furnished on or after the date of the enactment of this Act, without
			 regard to whether final regulations to carry out such amendments have been
			 promulgated by such date.
			
